10

1]

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
ROBERT DUKOWITZ,
Plaintiff, Case No. C19-0114-BJR
Vv.
ORDER DISMISSING CIVIL RIGHTS
JASON MERCER, ACTION
Defendant.

 

 

 

 

The Court, having reviewed plaintiff's complaint, the record of the case, the Report and
Recommendation of the Honorable Mary Alice Theiler, United States Magistrate Judge, and
noting the lack of any objection thereto, hereby finds and ORDERS as follows:

(1) The Report and Recommendation is approved and adopted;

(2) Plaintiff's complaint (Dkt. 6) and this action are DISMISSED without prejudice,
under 28 U.S.C. § 1915(e)(2)(B), for failure of plaintiff to state a cognizable claim for relief under

42 U.S.C. § 1983; and

ORDER DISMISSING CIVIL
RIGHTS ACTION = |

 
10

1]

13

14

1)

16

17

18

19

20

21

22

23

 

 

(3) The Clerk is directed to send copies of this Order to plaintiff and to the Honorable

Mary Alice Theiler.

DATED this 21st day of May, 2019.

ORDER DISMISSING CIVIL
RIGHTS ACTION - 2

BARBARA JACQBS ROTHSTEIN
United States District Judge

 
